Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but are not persuasive.
The rejection of the claims under 35 USC § 112 has been overcome by applicant’s amendments and hereby is withdrawn.
Applicant argues that ‘can lid’ is a term of art that is different than the closures taught in Hasse and Drenguis. The examiner respectfully disagrees. In support of their argument the applicant submitted the url https://www.Levapack.com/guide-to-can-seamer-machines and argues that “a can lid is not a cap that is attached to a bottle as disclosed by Haase and Drenguis (“cap-like closures such a screw closures, flat caps, and crown corks”). The bottle caps are not seamed to the bottle in the manner required by a can lid.” The examiner appreciates applicant’s submission of evidence on this matter, particularly as it is useful for determining accurately whether the applicant’s position is accurate. To this end the examiner notes that crown corks are explicitly shown, please see image below. 
    PNG
    media_image1.png
    714
    648
    media_image1.png
    Greyscale
 Therefore according the applicant’s submitted evidence we can conclude that crown corks at least can be reasonably considered can lids by those of ordinary skill in the art. Since applicant recognizes that crown corks are taught in Haase and Drenguis, the examiner must conclude that Haase and Drenguis teach can lids in a manner consistent with the ordinary skill in the art and with the applicant’s interpretation. To further ensure that can lids would be reasonably interpreted by those of ordinary skill in the art in a manner consistent with Haase and Drenguis, the examiner conducted a search on this point as well. The examiner would like to refer the applicant to the document attached to this office action from the Allstate Can Corporation which shows can and lid products in a wide variety of shapes, sizes, and configurations. For convenience the examiner will include an image taken from the page below.

    PNG
    media_image2.png
    961
    480
    media_image2.png
    Greyscale

Applicant argues that Haase does not disclose a can closing unit and cannot be attached to one. The examiner notes that Haase is not relied upon for teaching a can closing unit. The examiner also notes that the applicant has provided no explanation, arguments, or evidence to support their position that Haase could not be connected to a closing unit, except perhaps by assuming the applicants mean that the ‘transfer device’ precludes other connections. For the purposes of clarification the examiner has included in the rejection options for the combination that make clear how Haase may be connected to the closing unit taught in Drenguis. These options include omitting what the applicant has referred to as the ‘transfer device’, or utilizing the ‘transfer device’ as part of the feed region of a closing device as is consistent with the description of Haase [0078]-[0081], “In these plastic bags 28 the sterilized caps 1 that have been provided with the advertising media are fed to the bottle filling systems. There the caps 1 are applied to beverage bottles. The plastic bag 28 has a pre-determined breaking point 31 at its lower end for removing the caps 1 therefrom. By opening the plastic bag 28, the caps 1 can be removed therefrom and conducted out of the supply container 22 via a discharge opening 32 in the octabin 29.” The examiner would also point to page 14 of applicant’s remarks that includes a figure from Haase that they adapted that shows how a closing machine may be attached to the device of Haase. Therefore the examiner must conclude that the applicant does in fact recognize how readily Haase could be modified with Drenguis in this regard. Based on this there is no reason to assume that applicant’s position that Haase could not be attached to a can closing unit is correct.
Applicant argues that the combination of Haase and Drenguis is not suitable to the handling of can lids based on the height to radius ratio. The examiner respectfully disagrees. As noted above the closures recited in the prior art can be reasonably considered can lids. Since the prior art discloses can lids it is unreasonable to conclude that they are unsuitable to the handling of can lids. Applicant’s position can only be sustained if one were to rely on the overly narrow interpretation that the can lid shown in their remarks (top of page 12) is the only thing that may be considered a can lid. The examiner notes the evidence submitted by the applicant does not support this interpretation, nor does applicant’s specification contain any such support. Applicant’s arguments on page 13 that the closures in Drenguis are automatically rotated only because of their considerable height is not compelling. For starters it is completely irrelevant as Drenguis does disclose can lids. It is also irrelevant because even if one where to utilize the unreasonably narrow definition of can lid the applicant is arguing on this section of their remarks, Drenguis would remain operation. Further, applicant’s remarks in addition to irrelevant are also likely incorrect since even the type of can lid they argue for could certainly be rotated by their edge with a precise enough instrument.
Applicant states in page 13-14 of their remarks that, “Even if a person skilled in the art may have the idea to incorporate a closing unit into the arrangement, a single13 of 17 transport step between the sterilizer and the closing unit is necessary. Accordingly, it is not obvious to arrange the sterilizer itself in the feed region of the can closing unit”. The examiner respectfully disagrees. Even if it is true that a single transport step is necessary, that in no way suggests that it would not be obvious to arrange the sterilizer in the feed region of the can closing unit. The applicant has provided no evidence, argument, or explanation for this position, and thus it is not compelling.
Applicant argues that their device has less of a possibility for contamination than one of their interpretations for Haase and Drenguis. The examiner does not find this compelling. Even if true it would not overcome the obviousness rejections simply because the combination of Haase and Drenguis is valid. Further it isn’t compelling because Haase already describes the preservation of sterility in paragraph [0078]-[0082]. “The sterilized caps 1 are introduced from the disinfecting unit 20 into the supply container 22 directly and without contact with the external atmosphere via the air-tight connector 21. As can be seen from FIG. 4, the supply container 22 comprises a sterile treated plastic bag 28 that is stored in an octabin 29 that stands on a europalette 30. In these plastic bags 28 the sterilized caps 1 that have been provided with the advertising media are fed to the bottle filling systems. There the caps 1 are applied to beverage bottles.”
Applicant argues that the examiner alleges the conveying region of Haase is at the processing head for applying the label, as this is where the alleged receiving portions for the individual caps are provided. This characterization is false. The examiner has never alleged that the conveying region is at the processing head for applying labels. The examiner does not preclude that the processing head may be a part of the conveying region as this is certainly possible, but it is in no way the examiner’s position that the processing head portion is the only conveying region. The examiner’s position is that the conveying region is within the sterilization device. Since the conveying region is simply a name it does not preclude a greater range of conveyance by the feed device, it only requires that it has a portion that can be called a conveying region that includes a sterilization device. The remainder of applicant’s arguments in this regard are moot as they are directed to a position the office action does not take.
Applicants arguments that Haase and Drenguise may not be combined to include “a feed device formed with receiving portions for receiving and holding the plurality of can lids individually, the feed device having a conveying region and being arranged in a feed region of a can closing unit, and at least one sterilization device for sterilizing the plurality of can lids that have been received individually in the receiving portions of the feed device, the at least one sterilization device being arranged in the conveying region of the feed device and a first pulsed light device above the feed device within the conveying region and a second pulsed light device below the feed device within the conveying region, as recited in claim 17 of the instant application” is not compelling because it simply attacks the references individually, and in response to this it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Their position does not rely on the combination of Haase and Drenguis, but rather is based on their own interpretation of the references individually. The examiner has explained what items from Haase and Drenguis correspond to which components of the claims and how they may be combined by a person of ordinary skill in the art. The applicant taking different positions and interpretations of the references is moot because it does not argue the rejection that was provided by the examiner nor does it even attempt to suggest that the examiner’s interpretation is deficient in any fashion. 
In conclusion, applicant bases many of their positions on an overly narrow interpretation of ‘can lid’ that is not supported by their specification, that is not supported by the prior art, that is rebutted by their own evidentiary submission, and is not consistent with the broadest reasonable interpretation of the claims that the office is required to interpret the claims by. The applicant argues without evidence that Haase could not be combined with a closing unit, even though they later describe at least one way that they envision doing so. The applicants have ignored a sizeable portion of the examiner’s basis for rejection so that they could argue against interpretations of the rejection that do not exist. The applicant’s arguments in their entirety are not persuasive in overcoming the rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase US 20060225837 A1 in view of Drenguis US 8884249 B2.


Regarding Claim(s) 17, Haase teaches: An arrangement for disinfecting a plurality of can lids and for closing cans, the arrangement comprising: 
a feed device formed with receiving portions for receiving and holding the plurality of can lids individually;  (Haase fig. 3; 1,16,15 – The conveyor belt 15 holds the can lids 1, conveyor 16 positions the can lids so they are spaced out individually on the conveyor belt. Thus the belt receives and holds the plurality of can lids individually.)
said feed device having a conveying region (Haase fig. 5 – Conveying region is considered to be the region within the sterilizing device.)
and at least one sterilization device for sterilizing the plurality of can lids that have been received individually in said receiving portions of said feed device, said at least one sterilization device being arranged in said conveying region of said feed device (Haase fig. 5 – After the caps have been individually received in the feed device they are conveyed to a conveying region of the feed device shown in fig. 5 that has the sterilization units.)
and including at least one pulsed light device; (Haase [0074])
and said at least one pulsed light device including a first pulsed light device above said feed device within said conveying region and a second pulsed light device below said feed device within said conveying region. (Haase [0074],[0076]-[0077], fig. 5 elements 23.)
	Haase does not adequately teach: said conveying region being arranged in a feed region of a can closing unit;
	Drenguis teaches: said conveying region being arranged in a feed region of a can closing unit; (Drenguis col. 2 lines 36-44)
	It would have been obvious to one of ordinary skill in the art to incorporate the close proximity of the closing system of Drenguise to the sterilizing system as in Haase for the benefit of ensuring the closures are provided to the closing machine under sterile conditions. (Drenguis col. 2 lines 36-44) The examiner notes that this could be accomplished in many ways as it is well within the ordinary skill of the art, including as examples omitting the means of transport shown in figure 4, or perhaps by using the transport system as a hopper for a closing unit as disclosed in Haase [0078]-[0081]. 

Regarding Claim(s) 18, Haase teaches: wherein said at least one sterilization device comprises a sterilizer disposed to sterilize a top and an underside of the individual can lids. (Haase [0076]-[0077])

Regarding Claim(s) 19, Haase teaches: wherein said sterilization device comprises UV emitters for sterilizing the top and the underside of the individual can lids. (Haase [0076]-[0077])

Regarding Claim(s) 25, Haase teaches: wherein said pulsed light device is a UV radiator. (Haase [0074])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881